DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed June 24, 2019.
Claims 1-30 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 18 and 26) followed subsequently by the rejections of the respective dependent claims.
No information disclosure statements filed with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 26 recited the limitations of “system, storage device, processing unit”. The system,  storage device, processing unit they all can be interpreted as software. A software per se is not statutory as there are no structure recited within to realize the program functionality (see MPEP 2106). The body of the claim does not define any specific hardware (e.g. a hardware processor) to execute the recited units. software modules. Examiner suggests to change processor to ‘hardware processor’. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101.  
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.


Claim Rejections- 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
11.	Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maclntyre et al. (US 2008/0208910 A1), hereinafter Maclntyre in view of Neels et al. (US 2014/0074889 A1), hereinafter Neels. 
As for claim 1, Maclntyre teaches a computer-implemented method, comprising: generating a first query directed toward a data set of raw data, the data set being stored on a data store accessible to one or more computing devices, wherein the data set comprises plurality of…events extracted from the raw data, wherein the raw data is machine generated data (see [0022], [0025], [0027], e.g. system for analyze, interactive visualize, process, distribute the data);
sending the first query to the one or more computing devices, wherein the first query is executed by at least one computing device of the one or more computing devices; receiving a first set of query result information based on one or more events extracted from the data set in response to executing the first query, and wherein the one or more events extracted from the data set are stored as a corresponding one or more events records in the data store (see [0024], extract data from different views, [0056], queries are executed, iteratively, [0129], return results satisfy query data relationships, [0183]);
displaying a first graphical representation comprising a visualization of the first query and a visualization of the first query result information; generating a second query directed toward the data set; sending the second query to the one or more computing devices, wherein the second query is executed by at least one computing device of the one or more computing devices; receiving a second set of query result information based on one or more events extracted from the data set that satisfy the second query; and displaying of a second graphical representation comprising a visualization of the second query and a visualization of a combination of the first and second query result information (see [0024], extract data from different views  [0026], e.g. graphical representations, [0057], .g. queries are executed in milliseconds, [0063], graphical display that provide query relationship data, [0129], return results satisfy query data relationships).
Maclntyre teaches claimed invention including the limitations of plurality of events extracted from the raw data. But does not explicitly teach the limitations of plurality of time-stamped events. In the same field of endeavor, Neels teaches the limitations of plurality of time-stamped events (see Neels, [0034], machine data streams include time stamped to create time stamp events).
Maclntyre and Neels both references teach features that are directed to analogous art and they are from the same field of endeavor, such as graphical user interface with visualization, generate queries for machine generated data sets, displaying search results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neels’s teaching to Maclntyre for timeframes and event based metadata like frequency, distribution and likelihood of occurrence when search data. Thus, provide easier to achieve search result with current tool (see [0004]-[0005]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a non-transitory computer-readable medium claim and except for the limitations of dynamic reference. Maclntyre teaches such limitation on [0023]. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neels’s teaching to Maclntyre for timeframes and event based metadata like frequency, distribution and likelihood of occurrence when search data. Thus, provide easier to achieve search result with current tool (see [0004]-[0005]).
As for claim 26, 
		The limitations therein have substantially the same scope as claim 1 because claim 26 is a system claim rather than method. Therefore, claim 26 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neels’s teaching to Maclntyre for timeframes and event based metadata like frequency, distribution and likelihood of occurrence when search data. Thus, provide easier to achieve search result with current tool (see [0004]-[0005]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the raw data comprises raw data generated by one or more computing devices operating in an information technology (IT) environment (see Maclntyre, [0009]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
 wherein the raw data corresponds to activity performed by one or more computing devices operating in an information technology (IT) environment (see Maclntyre, [0009], [0017]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
performed in an interactive development environment (IDE) interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0017]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
performed in a read-eval-print loop (REPL) interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0025], [0140]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
performed in a notebook interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0126], [0218]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the first query comprises a dynamic reference to at least one prior query with a value that is subject to change, and further wherein changes to a result of the at least one prior query automatically triggers corresponding changes in the visualization of the first query result information (see Maclntyre, [0307], [0532]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the first set of query result information is generated using a late binding schema and comprises one or more events from the plurality of time-stamped events (see Maclntyre, [0056], [0162]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the first graphical representation comprises a representation of the first query result information presented chronologically in-line and adjacent to a display of the first query used to generate the first query result information (see Maclntyre, [0063], fig. 6).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the second graphical representation comprises a dynamic reference to at least one of: the first query; and the first query result visualization (see Maclntyre, [0026], [0129]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the second graphical representation comprises a dynamic reference to at least one of the first query and the first query result visualization, further wherein the second graphical representation is automatically updated in response to detecting an update to the at least one of the first query and the first query result visualization (see Maclntyre, [0175]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
further comprising: receiving user input corresponding to a third query directed toward the data set of raw data; generating a third query in response to the user input; sending the third query to the one or more computing devices; receiving third query result information based on one or more events extracted from the data set that satisfy the third query; and displaying a third graphical representation comprising a visualization of the third query and a visualization of a combination of the third query result information, the second query result information, and the first query result information, wherein the third graphical representation is iteratively positioned in a corresponding discrete display region of the display relative to the first and second graphical representations (see Maclntyre, [0184], [0377]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the displaying of a first graphical representation comprises generating the visualization according to a first plurality of display parameters (see Maclntyre, [0229]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the displaying of a first graphical representation comprises: generating the visualization according to a first set of display parameters; receiving user input corresponding to a second set of display parameters; re-formatting the visualization based on the second set of display parameters; and updating the display with the re-formatted visualization (see Maclntyre, [0022], [0052]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the first query is executed by at least one computing device of the one or more computing devices using a late binding schema (see Maclntyre, [0056], [0152]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the first graphical representation and the second graphical representation are comprised in a plurality of graphical representations of information corresponding to a plurality of queries, further wherein the plurality of graphical representations are rendered in a single integrated display panel (see Maclntyre, [0099], [0127]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the data set comprises a continuously updated data set (see Maclntyre, [0052]).
As to claim 19, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the interface comprises an interactive development environment (IDE) interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0227], [0229]). 
As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the interface comprises a read-eval-print loop (REPL) interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0363], [0446]).
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the interface comprises a notebook interface configured to interactively evaluate search expressions syntactically conforming to a search language corresponding to a search system (see Maclntyre, [0227], [0229]).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the instructions further comprise: instructions to receive user input corresponding to a third query directed toward the data set of raw data; instructions to generate a third query in response to the user input; instructions to send the third query to the one or more computing devices; instructions to receive third query result information based on one or more events extracted from the data set that satisfy the third query; and instructions to display of a third graphical representation comprising a visualization of the third query and a visualization of a combination of the third query result information, the second query result information, and the first query result information, wherein the third graphical representation is iteratively positioned in a corresponding discrete display region of the display relative to the first and second graphical representations (see Maclntyre, [0026], [0129], [0377]).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
wherein the second graphical representation comprises a dynamic reference to at least one of: the first query; and the first query result visualization (see Maclntyre, [0023]). 
As to claim 24, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
 wherein the second graphical representation comprises a dynamic reference to at least one of the first query and the first query result visualization, further wherein the second graphical representation is automatically updated in response to detecting an update to the at least one of the first query and the first query result visualization (see Maclntyre, [0175]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Maclntyre and Neels teach:
 wherein the first query is executed by at least one computing device of the one or more computing devices using a late binding schema (see Maclntyre, [0056], [0152]).
Claims 27-30 are corresponds in scope claims 19-22 and is similarly rejected. 

Prior Arts
12. 	US 2016/0225271 A1 teaches system provided data (raw data) iteratively modify search query, user selection or query can be automatically or without user/client command added to the search query.
US 2011/0264649 A1 teaches user interaction or dynamic content adaption to a given user. Automatically retrieve new information for the dataset in accordance with specified criteria.
Wursch et al., Supporting Developers with Natural Language Queries; ACM, 05/02/2010.
EP 3690668A1, Guo et al. teaches hierarchical user interface, various data together in a single object or a single interface support visualization, knowledge repository and relationship information 
   	Additional prior arts: US 2017/0046374, US 20160224625, US 9516052, US 20160224659, US 20160224626, US 9967351, US 9922084, US 9916346, US 9848008, US 9916346, US 10007710, US 9916349, US 9922082 each of the references are state in the art at the time of the claimed invention. 
                                                                  Conclusion

13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 

Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
6/2/21